Citation Nr: 9919773	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  95-37 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for macular scarring with 
cyst of the right eye.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to June 
1991.

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO).  By rating 
decision dated in October 1992, the RO denied the veteran's 
claim for service connection for macular scarring of the 
right eye.  Following the receipt of additional service 
medical records, the RO, in a rating action dated in December 
1993, again denied service connection for macular scarring 
with cyst of the left eye.  

The Board notes that the issue of service connection for 
glaucoma was denied by the RO in the December 1993 rating 
decision, and this was addressed in a statement of the case 
issued in August 1995.  By rating action dated in July 1996, 
the RO granted service connection for glaucoma and assigned a 
10 percent evaluation.  Since the veteran has not submitted a 
notice of disagreement with the evaluation assigned for 
glaucoma, this matter is not currently before the Board at 
this time.  See Grantham v. Brown, 114 F 3d. 1156 (1997).  
Accordingly, this decision will be limited to the issues 
noted on the cover page.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. The service medical records are negative for findings of 
macular scarring of the right eye.

2. Service connection is in effect for a number of 
disabilities, including Graves' Disease, status post 
thyroid ablation with bilateral ophthalmopathy, and 
glaucoma.

3. There is no competent medical evidence linking macular 
scarring of the right eye to service or a service-
connected disability.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for macular 
scarring with cyst of the right eye.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible, meritorious on its own or capable of 
substantiation.  If not, her appeal must fail and there is no 
duty to assist her further in the development of her claim, 
since any such development would be futile.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the Court held 
that a claim must be accompanied by evidence.  As will be 
explained below, the veteran has not submitted competent 
evidence to support her claim for service connection.  Thus, 
the Board finds that her claim is not well grounded.  
Accordingly, there is no duty to assist her in the 
development of her claim.

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether she has been prejudiced thereby.  Bernard v. 
Brown,    4 Vet. App. 384 (1993).  The Board concludes, 
however, that a claim which is not well grounded is 
inherently implausible, and any error by the RO in the 
adjudication of the claim could not be prejudicial.  

Although when a claim is not well grounded, the Department of 
Veterans Affairs (VA) does not have a statutory duty to 
assist a veteran in developing facts pertinent to her claim, 
the VA may be obligated to advise a veteran of the evidence 
needed to complete the application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  By this decision, 
the Board is providing the veteran with notice of the 
evidentiary insufficiency of her claim, and what evidence 
would be necessary to make the claim well grounded.  

Factual background

The service medical records show that the veteran reported an 
injury to the left side of her head from a tire striking her 
car in April 1989.  Her complaints at that time concerned the 
left eye.  There were no findings pertaining to the right 
eye.  The remainder of the service medical records, while 
demonstrating numerous visits for treatment of eye problems, 
contain no findings concerning macular scarring of the right 
eye.  On the separation examination in June 1990, corrected 
visual acuity in the right eye was 20/25.  Bilateral temporal 
crescents were noted.  On medical board examination in August 
1990, it was reported that the veteran had a history of 
hyperthyroidism treated with radioactive iodine in February 
1987 and that she had subsequently developed hypothyroidism.  
Funduscopic examination revealed that the disc, macula and 
vessels of the right eye were essentially within normal 
limits.  Visual field testing revealed a field constriction 
superiorly and nasally in the right eye.  On the separation 
examination in June 1990, corrected visual acuity in the 
right eye was 20/25.

On VA examination of the eyes in March 1992, it was noted 
that there was a subtle retinal pigment epithelium loss of 
the right eye.  The pertinent diagnosis was subtle macular 
scarring of the right eye.  

The veteran was examined by the service department in 
November 1992.  A funduscopic examination was unremarkable.  

In a statement dated in November 1993, a private physician 
reported that he had examined the veteran that month.  It was 
reported that there was what appeared to be a macular cyst in 
the right eye.  The examiner commented that he felt that the 
veteran's vision was down due to the macular pathology.  He 
referred her to a retinal specialist.

The veteran was seen by another private physician later in 
November 1993.  It was noted that she had a precipitous drop 
in vision in her right eye to the 20/400 level.  An 
examination of the right eye revealed what appeared to be a 
full thickness macular hole in the right eye.  There was no 
evidence of epiretinal membrane, and her vitreous jelly 
appeared grossly normal.  The veteran denied a history of 
trauma.  The examiner commented that he thought it was 
unusual to see an idiopathic full thickness macular hole in 
the veteran, given her age.  Additional testing was 
recommended.  

In a letter dated in December 1994, the above physician noted 
that the veteran had a full thickness macular hole which 
first appeared in November 1993.  The veteran was concerned 
about when the lesion first appeared.  The examiner indicated 
that it was occasionally very subtle to pick up on fundus 
examination in terms of formation  of macular cyst which was 
a prehole lesion and it would be impossible to comment when 
prior to November 1993 the macular cyst lesion that probably 
preceded the formation of the full thickness macular hole 
first appeared.  The examiner added that a dilated fundus 
examination was usually necessary to make that diagnosis.  

The veteran was afforded a VA examination of the eyes in 
September 1996.  On funduscopic examination, there was a 
macular hole with fluid in the right eye.  The pertinent 
diagnosis was macular hole of the right eye, of unknown 
etiology.  The examiner commented that there was no evidence 
of macular abnormality of the right eye in the service 
medical records.  He noted that visual acuity on the 
separation examination was 20/25 in the right eye.  He added 
that there was no connection between glaucoma suspect or 
Graves' disease and this entity.  There was no evidence of 
ocular trauma in the service medical records.  

The veteran has been granted service connection for 
polymyopathy; fibroid uterus with menorrhagia and anemia; 
Graves' disease, status post thyroid ablation with bilateral 
ophthalmopathy; glaucoma; organic affective disorder, 
depressed; fibrocystic breast disease, bilateral; hearing 
loss in the right ear; and migraine headaches.  

Analysis

Under the law, service connection may be granted for disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131 (West 1991).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).

The service medical records are entirely negative for 
findings of macular scarring in the right eye.  The Board 
does not dispute the fact that the veteran received extensive 
treatment for other conditions of the eyes during service.  A 
funduscopic examination of the right eye in August 1990 
failed to document macular scarring of the right eye.  The 
Board acknowledges that subtle macular scarring of the right 
eye was shown during a VA examination in March 1992.  This 
was approximately nine months following the veteran's 
discharge from service.  

It is significant to point out that following a VA 
examination of the eyes in September 1996, the examiner 
concluded that macular scarring of the right eye was 
initially found after service, and that it was not related to 
service or any of the veteran's service-connected 
disabilities.  The Board notes that the veteran claims that 
she received a trauma to the head during service, and that it 
may result in macular scarring.  It is true that the service 
medical records show that she sustained an injury to the left 
side of her head in April 1989.  When she was seen by a 
private physician in November 1993, the veteran denied any 
history of trauma.  The Board acknowledges that the private 
physician stated in December 1994 that he could not determine 
when the macular cyst lesion first appeared.  Clearly, the VA 
physician, based on a review of the record, was able to 
conclude that the macular scarring had no relationship to 
service or to her service-connected disabilities.  

The Court has held that if the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown,      5 Vet. App. 
91 (1993).  Thus, her lay assertions to the effect that she 
has macular scarring of the right eye which is related to 
service are neither competent nor probative of the issue in 
question.  Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), 
the Court noted that lay persons are not competent to offer 
medical opinions and, therefore, those opinions do not even 
serve as a basis for a well-grounded claim.  In this case, 
there is no competent medical evidence demonstrating that 
macular scarring of the right eye, first shown after service, 
is related to service or to a service-connected disability.  
As noted above, even the veteran's private physician was not 
able to provide such a link.  Accordingly, the Board 
concludes that the veteran has not submitted a well-grounded 
claim.


ORDER

Service connection for macular scarring with cyst of the 
right eye is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

